Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00492-CV
____________
 
MICHAEL SOTELO, Appellant
 
V.
 
DUKE ENERGY FIELD SERVICES, L.P. AND DUKE ENERGY FIELD
SERVICES, L.L.C., Appellees
 

 
On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-53627
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 10, 2008.  On February 6, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Frost, Brown, and Boyce.